Citation Nr: 1123407	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Whether the Regional Office (RO) committed clear and unmistakable error (CUE) in a May 2004 rating determination by assigning an effective date of February 6, 2004, for the assignment of a 70 percent disability evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland.  

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, her occlusal wear of the teeth (bruxism) is causally or etiologically related to her service-connected PTSD.

2.  The RO's unappealed May 2004 rating action, which assigned a 70 percent disability evaluation for PTSD with an effective date of February 6, 2004, did not involve an error of fact or law, that when called to the attention of later reviewers compels the conclusion that but for the error, the result would have been manifestly different.


CONCLUSIONS OF LAW

1.  Bruxism is proximately due to the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310 (2010).

2.  The May 2004 rating decision, which assigned a 70 percent disability evaluation for PTSD with an effective date of February 6, 2004, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to service connection for bruxism, further assistance is not required to substantiate that element of the claim.

The Board also finds that the VCAA is not applicable to the CUE issue.  The United States Court of Appeals for Veterans' Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).


Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

While the Veteran indicated that there was a possibility that her bruxism had its origins in service at the time of the Travel Board hearing, the primary focus of her argument throughout the appeal has been that her current bruxism is due to her service-connected PTSD.  

In support of her claim, the Veteran submitted a September 2005 statement from her private dentist, J. Supczenski, D.D.S., indicating that the Veteran had been a patient in his practice since 1988 and had been treated for TMJ jaw and muscle pain.  He stated that the pain was due to her ongoing bruxism and clenching of the teeth.  

At the time of a January 2006 VA psychiatric examination, the examiner indicated that the specific question had been asked about the correlation between bruxism and PTSD.  He noted that the medical literature indicated comorbidity of anxiety and depression with bruxism.  Therefore, the Veteran's allegation of having increased dental problems because of bruxism and the Veteran having a well documented history of PTSD, the two entities (PTSD and bruxism) could be correlated in the way of more likely than not.  He indicated that the Veteran used a night guard to prevent further damage but from time to time, the bruxism had been severe enough to cause fracture of some teeth or molars.  

In a January 2005 VA outpatient dental treatment record, the Veteran was reported to be a chronic bruxer.  

In January 2006, the Veteran was afforded a VA dental examination.  At the time of the examination, the Veteran reported grinding her teeth at night and wished to have a night guard.  She stated that her psychiatrist had informed her that this condition was related to her service-connected PTSD.  

Physical examination performed at that time revealed well-restored dentition with a satisfactory occlusion.  Tissues were within normal limits.  Panorex was also noted to be within normal limits.  TMJs were well formed with no evidence of destruction or disease.  There was no complaint of TMJ discomfort or symptoms of TMJ, such as clicking or crepitance.  Muscles of mastication were asymptomatic.  

The examiner indicated that his finding was that there was no evidence of dysfunction related to bruxism.  He noted that Central Office had informed him that bruxism as an adjunct to PTSD was not on the list of ratable entities.  He indicated that he had advised the Veteran that if she were concerned about bruxism, she should have a night guard made and wear that at night.  He stated that his finding was that there was not a relationship between the Veteran's PTSD and her perception of bruxism.  

In a February 2006 addendum report, the January 2006 VA dental examiner indicated that he did not make the statement that there was no relationship between bruxism and PTSD.  He stated that the Veteran showed no evidence of bruxism.  He noted that he had examined the Veteran and she did not show signs and symptoms that supported a diagnosis of bruxism.  He indicated that he was sticking with his original diagnosis that the Veteran did not show signs and symptoms of bruxism intraorally or radiographically or intraorally within TMJ.  

At her April 2011 hearing, the Veteran reported having had dental work done in service.  She noted that she had some dental work while in service and that she started grinding her teeth after her sexual assault in service.  She indicated that she continued to grind her teeth.  The Veteran noted that VA dental examiner became upset when she told him that her psychiatrist had said her bruxism was related to her PTSD.  

With regard the Veteran's claim of service connection for bruxism, the Board notes that the Veteran was noted to be a chronic bruxer at the time of a January 2005 VA outpatient dental visit.  Moreover, the Veteran's private dentist, who, in his September 2005 letter, indicated that he had treated her since 1988, stated that she had ongoing bruxism.  The Board does note that the January 2006 VA examiner did not find evidence of bruxism and stated in his February 2006 addendum that he had not previously found evidence of bruxism.  The Board further observes that the Veteran has testified as to having had continuous bruxism since her period of service following her sexual assault in service.  In the present case, the evidence is at least in equipoise that the Veteran currently has bruxism.  

The Board further notes that the January 2006 VA psychiatric examiner indicated that it was more likely than not that the Veteran's bruxism was related to her service-connected PTSD.  In his February 2006 VA addendum, the VA dental examiner indicated that he did not say that there was literature indicating no relationship between bruxism and PTSD.  

As the evidence is at least in equipoise as to whether the Veteran currently has bruxism and as the only competent opinion of record indicates that it is at least as likely as not that the Veteran's bruxism is related to her service-connected PTSD, the Board finds that the evidence reasonably establishes that the Veteran's occlusal wear of the teeth (bruxism) is secondary to her PTSD, and that secondary service connection for occlusal wear of the teeth (bruxism) is warranted.


PTSD

Previous decisions that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior decision: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, " (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a decision that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit has held that in order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step, a claimant asserting CUE must specify the error.  It is not enough to merely assert that there was clear and unmistakable error, to make broad-brush allegations of such error, or to assert that the evidence was improperly weighed and evaluated.  Rather, the claim must be raised with some degree of specificity.  Fugo, 6 Vet. App. at 43-44.

A breach of a duty to assist cannot constitute CUE and "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994)

The Veteran maintains that the RO committed CUE in the May 2004 rating determination which assigned a 70 percent disability evaluation for PTSD with an effective date of February 6, 2004.  She maintains that the effective date should have been December 4, 2000, the date of receipt of her request for an increased evaluation for PTSD.  

A review of the history of the claim reveals that the RO, in a June 2001 rating determination, increased the Veteran's disability evaluation from 30 to 50 percent for her PTSD.  The Veteran filed a notice of disagreement and perfected her appeal.  In a May 2004 rating determination, promulgated during and as part of the original appeal, the RO increased the Veteran's disability evaluation from 50 to 70 percent and assigned an effective date of February 6, 2004.  The Appeals Management Center, acting on behalf of the RO, issued a supplemental statement of the case in May 2004 informing the Veteran that the rating had been increased.  In response to the supplemental statement of the case, the Veteran indicated that she was satisfied with the assigned disability evaluation.  In an October 2004 memorandum, the Veteran's representative indicated that the Veteran was satisfied with the current evaluation and appeal and it was requested that the appeal be closed.  

In July 2005, the Veteran, through her representative, indicated that the RO committed CUE in the May 2004 rating determination by assigning an effective date of February 6, 2004, for the assignment of a 70 percent disability evaluation.  It was noted that the 70 percent evaluation should have been assigned from December 4, 2000, the date of the receipt of the request for an increased evaluation.  The Veteran maintains that the evidence of record revealed that a 70 percent evaluation was warranted throughout the appeal period.  

The laws and regulations in effect at that time were essentially the same as those that are currently in effect.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A 50 percent evaluation was to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation was assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation was assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Treatment records obtained in conjunction with the Veteran's claim for an increased evaluation for PTSD reveal that in a January 2001 report, the Veteran's treating care provider, Dr. Edmunds, noted that the Veteran had begun to take small risks to lessen her isolation and to increase her psychological comfort at work.  She was noted to have only recently begun to feel safer again in a community and hospital campus setting.  A prior work incident was noted to have constituted a major setback for the Veteran who had become increasingly isolated to the extent of resigning from the Hospital Search and Rescue Team and taking tranquilizers for a brief time.  She was noted to have ended her relationship with a new friend due to her being frightened about deepening the relationship because of memories and flashbacks of the prior sexual assault.  It was indicated that there had been a resurgence of suicidal ideation and anger in the past several months, associated with difficulty at work and hopelessness in her personal life.  Current symptoms included insomnia, persistent anxiety, feeling vulnerable and unsafe, anger at male authority figures whom she perceived as insensitive or overpowering, hopelessness, social isolation, feeling a "loss of control" and a sense of having "been beaten again" at work.  The possibility of changing jobs was also discussed.  Dr. Edmunds rendered diagnoses of recurrent major depressive disorder and chronic delayed onset PTSD.  She assigned a GAF score of 60.  

She indicated that the Veteran continued to present with symptoms of PTSD and depression, which continued to cause significant distress in social and occupational functioning.  As she had attempted to expand her social life, she had become increasingly fearful and avoidant.  At work, she remained quite reactive with certain colleagues whom she perceived as emotionally threatening to her.  Insight was good and her tenacity in the face of extreme fearfulness was impressive.  She was aware of prior issues in life which exacerbated the anxiety she felt since the sexual assault.  With support and development of coping strategies, the prognosis was fair to good.  

At the time of an October 2001 VA examination, the Veteran was noted to have ended relationship secondary to issues of trust and closeness that was felt to be related to history of sexual abuse.  She was noted to be in twice a month psychotherapy.  She also had issues with distress and fear of recurring trauma.  She felt that the administrative staff at the hospital was not supportive of her concerns.  The Veteran was noted to have become increasingly isolative at home, spending her time in the house as a result of having been threatened by someone at work who was a patient.  She indicated that she was no longer able to walk her dog or get on with her life.  The Veteran described her mood as anxious and depressed.  Her appetite was impaired, with Veteran noting that she had begun binge eating and gained 14 pounds.  She had onset and midterm insomnia sleep problems.  She described her memory and concentration as impaired.  The Veteran also noted having fleeting suicidal ideation without current intent or plan.  She denied homicidal intent or plan.  

Mental status examination revealed she was well nourished.  She was cooperative with the evaluation process and friendly towards the evaluator.  Mood was depressed and affect was notably dysphoric and anxious.  Speech was clear, logical, and goal directed.  There was a perception that the Veteran was not being supported by the administrative staff at work.  Auditory and visual hallucinations were denied.  The Veteran noted having occasional panic attacks to include shortness of breath, focusing and visual problems, and physical shakes.  Judgment and insight were both good.  The Veteran was noted to be involved in weekly psychotherapy.  She was employed at the Perry Point VAMC where he had been employed for the past 6.5 years.  The Veteran stated that work continued to be a difficult problem for her.  She reported experiencing increased isolation and fears of safety and security.  It was the examiner's impression that the Veteran had chronic PTSD and recurrent depressive disorder of moderate severity.  The examiner assigned a GAF score of 51.  

In a December 2002 report, Dr. Edmunds indicated that there had been a recent change in the Veteran's mental status due to a stressful work situation which resulted in a medical leave of absence and gradual work reentry.  She noted that the Veteran had had a situation where an individual who had threatened her in the past was readmitted to the hospital.  She indicated that the Veteran became agitated at the prospect of having to confront the patient on the hospital campus.  As a result she became socially isolated to the point of being housebound.  She experienced trauma related symptoms, including insomnia, suicidal thoughts, anxiety, and flashbacks of previous trauma.  It was brought to hospital staff's attention and it was agreed that the Veteran would be notified if past patients were being readmitted.  She noted that during this time period she has learned of six patients being readmitted without her knowledge.  During this time, symptoms included hypervigilance, insomnia, suicidal ideation, flashbacks, anxiety and increased irritability.  Yet, she had managed to remain on the job, in ways that may have seemed exaggerated to others but which increased her sense of personal safety.  The Veteran admitted to have becoming obsessed with safety.  She noted that while at work she again encountered a patient that had been readmitted and began screaming and locked herself in a room.  She was placed on medical leave until November 2002.  The distress was sufficient enough to produce intense vomiting, insomnia, nose bleeds, intrusive flashbacks, and thoughts of harming herself and others.  She was noted to have returned to work on a part-time basis on November 12, 2002, and it was indicated that she should work part-time until at least December 12, 2002.  Symptoms of acute distress had subsided over time, with reduced exposure to stressful stimuli.  The Veteran was noted to continue to have insomnia, difficulty with focus and attention, a sense of time passing without awareness, intrusive revengeful thoughts, and increased irritability.  At work she was seeking transfer from a locked to a more open unit.  The Veteran was temporarily living with a friend until her house was completed.  There was risk to self as a result of inattentiveness yet the Veteran denied suicidal thoughts or thoughts of harming others.  Interpersonal relationships had also been affected.  She was noted to have increasingly aggressive reactions in situations where it was more appropriate to be submissive.  

Current treatment goals included stabilization following acute stress reaction, developing a plan for returning to work full-time, managing the stresses of a work situation, relocating her home, and rebuilding a social life that had been adversely affected by the recent events.  It was Dr. Edmunds' assessment that the Veteran had recurrent major depressive disorder and chronic delayed onset PTSD.  She assigned a GAF score of 55.  She indicated that the Veteran had experienced a setback in the form of an acute stress disorder in response to a situational stressor at her place of work.  While symptoms were gradually resolving, she continued to experience insomnia, depression, social isolation, emotional reactivity, and anxiety, which significantly interfered with social and occupational functioning.  

In a January 2003 letter, A. Pasatiempo, M.D., indicated that the Veteran had been under his professional care since August 2001.  He indicated that last Fall there was an exacerbation of her anxiety symptoms as the Veteran had experienced significant emotional crisis and a need to be seen quite closely.  He stated that he strongly advised that she be off from her current work to help alleviate her symptoms.  One of the most significant stressors she reported were the conditions at her work place.  She claimed that a recent admission of a patient in her ward made her feel unsafe.  There was a prior history of the same episode before and that made her feel threatened, unable to concentrate in her job, very anxious, and stressed out most of the time.  He noted that the Veteran was out of work full time from October 11, 2002, to November 12, 2002, and part time from November 13, 2002, to December 2, 2002.  

At her April 2011 hearing, the Veteran testified as to the prior work incident.  She also reported that she felt out of control, threatened, and hypervigilant, and would have panic attacks all the time, suicidal ideation, and not feel like living during the time period from 2001 to the time she was assigned the 70 percent evaluation.  

With regard to the Veteran's claim that a 70 percent disability evaluation was warranted prior to February 6, 2004, the Board notes that while some of the criteria necessary for a 70 percent disability evaluation were met, the evidence also showed support for the assignment of a 50 percent disability evaluation at that time.  Specifically, the Board notes that the GAF scores assigned for the time period in question by both the VA examiner and the Veteran's own private treating physicians were indicative of moderate symptoms of PTSD.  Moreover, both Dr. Edmunds and the VA examiner described the Veteran's symptoms as moderate in nature.  

The Board appreciates that the Veteran does not agree with conclusions reached in the May 2004 rating determination as it relates to the effective date assignment of February 6, 2004, for the 70 percent disability evaluation; however, the Court has consistently stressed the rigorous nature of the concept of CUE; "clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts. "  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996).

In view of the foregoing, the Board determines that the May 2004 rating determination was not an "undebatable" error.  Russell, 3 Vet. App. at 313 (defining CUE as an error that is "undebatable," in that "reasonable minds could only conclude that the original decision was fatally flawed").  As the May 2004 rating decision assigning an effective date of February 6, 2004 for the assignment of a 70 percent disability evaluation, was supported by the evidence and law then of record, it was not the product of CUE.  As evidenced above, there was a reasonable basis for the denial.


ORDER

Service connection for bruxism is granted.  

The May 2004 rating determination which assigned an effective date of February 6, 2004, for the assignment of a 70 percent disability evaluation for PTSD, was not clearly and  unmistakably erroneous.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


